Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Tim Van Dyke on 02/16/2022.  

Specification:
Insert the following paragraph after before “BACKGROUND” on page 1 of the specification with highlighted sections filled in.

Sequence Listing
The instant application contains a Sequence Listing which has been submitted in ASCII format via EFS-Web and is hereby incorporated by reference in its entirety. Said ASCII copy, created on March 22, 2018 is named sequencelisting.txt and is 18 KB in size.

Claims:
Claims 1, 4-6, 11, 12, 15, 18, 19, 23-25 and 31-37 are allowed.

A clean copy of claim 1 is provided below.
Claim 1.	An expression vector comprising a polynucleic acid for expressing Angiotensin-(1-7) (Ang-(1-7)) in a bacterium, the polynucleic acid comprising: 
a promoter, 
a nucleic acid encoding a secretion signal peptide, 
a nucleic acid encoding a carrier protein, wherein the nucleic acid encoding the carrier protein has:
a polynucleic acid sequence having at least 80% sequence identity to SEQ ID NO: 3 or 
a polynucleic acid sequence having at least 95% sequence identity to SEQ ID NO: 18, 
a nucleic acid encoding Ang-(1-7), and 
a nucleic acid encoding a cleavage site that lies in between the nucleic acids encoding the carrier protein and Ang-(1-7); 


	Claims 2, 3 and 21.	Canceled.

	Claim 23.	Replace “the furin” with “a furin” in line 2.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Daniell et al. (US Patent No. 10314893) teach an expression vector comprising a polynucleotide encoding a fusion of cholera toxin B subunit (CTB) and Ang-(1-7) (see columns 17 and 18 under “Results”), the Examiner has found no teaching or suggestion in the prior art directed to an expression vector comprising a polynucleic acid for expressing Angiotensin-(1-7) (Ang-(1-7)) in a bacterium, the polynucleic acid comprising: 
a promoter, 
a nucleic acid encoding a secretion signal peptide, 
a nucleic acid encoding a carrier protein, wherein the nucleic acid encoding the carrier protein has:
a polynucleic acid sequence having at least 80% sequence identity to SEQ ID NO: 3 or 
a polynucleic acid sequence having at least 95% sequence identity to SEQ ID NO: 18, 
a nucleic acid encoding Ang-(1-7), and 
a nucleic acid encoding a cleavage site that lies in between the nucleic acids encoding the carrier protein and Ang-(1-7); 
wherein the nucleic acids encoding the secretion signal peptide, carrier protein, Ang-(1-7) and cleavage site encode a fusion protein and are operably linked to the promoter.   It is noted by the Examiner that SEQ ID NO: 3 is drawn to a modified form of CTB (italicized for added emphasis) which is different from the CTB-Ang-(1-7) fusion taught in the prior art Daniell et al. (US Patent No. 10314893) or the related patents in that family.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656